

117 HR 3464 IH: Zero-Baseline Budget Act of 2021
U.S. House of Representatives
2021-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3464IN THE HOUSE OF REPRESENTATIVESMay 21, 2021Mr. Gohmert introduced the following bill; which was referred to the Committee on the BudgetA BILLTo amend the Balanced Budget and Emergency Deficit Control Act of 1985 to eliminate automatic increases for inflation from CBO baseline projections for discretionary appropriations, and for other purposes.1.Short titleThis Act may be cited as the Zero-Baseline Budget Act of 2021.2.Changes in the baselineSection 257(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended—(1)in the second sentence of paragraph (1), by striking everything that follows current year, and inserting excluding resources designated as an emergency requirement and any resources provided in supplemental appropriation laws.;(2)by striking paragraphs (2), (3), (4), and (5);(3)by redesignating paragraph (6) as paragraph (2); and(4)by inserting after paragraph (2) the following new paragraph:(3)No adjustment for inflationNo adjustment shall be made for inflation or for any other factor..